Title: To Thomas Jefferson from Alexander Wood, 12 January 1805
From: Wood, Alexander
To: Jefferson, Thomas


                  
                      
                     January 12, 1805
                  
                  To the president of the united States and to Be laid be fore the Congress if nessery Sir I was appointed Collecter of the twenty fourth destrict of the State of New york to Collect the direct tax and Collected all that I could with out Sale and made my return to the Super Viser and he advertised the Lands for sale at the time of sale I was Very sick and Could not atend the sale as soon as I was able I wrote Mr Osgood and informed him of my situation and Requested him to give me instructions how to proseed in the Collecting of the tax he never answered me but issued his warrant and the Sheriff Collected the mony and the Cost of advertiseing and his fees which amounted to two hundred and thirty two dollars and fifty seven sents after repeated Requests to Mr Osgood and receiving no instructions how to proseed to Collect the remainder of the tax I wrote Mr galletin for instructions how to proseed and he informed me that as the prosecution was Compleated and the Revenue did not suffer he could not grant any relief and as it has been made the duty of the super Viser by the amendment of the act to lay and Collect a direct tax in the united States pased and aproved the 16, of march 1802, to advertise dobts have arisen whether Sales made without instructions from some athorrity would be good and there fore pray instructions from the president how to proseed in the Sales So as to git my mony that I think has been unjustly taken from me by Mr osgood not returning my situation to the treasury department my helth being Bad when I mad my return I got a yong man to asist me and in Compareing the return with the Book I find a number Not returned that is Not Collected I therefore pray peticular directions how to proseed to Collect the Remainder of the direct tax I pray that I or some other person may directed to advertise and I will attend the sale if I am Not Correct in my mode of proseeding I pray to be informed how to proseed this from your humble servant.
                  
                     Alexander Wood
                     
                     Col 24 D
                  
               